DETAILED ACTION
This action is in response to application 16/876382, filed on 5/18/2020. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2009/0313596, hereinafter “Lippmann,” in view of USPGUB 20190147127, hereinafter “Su.”
Regarding claim 1, Lippmann discloses “A method for performing classification of a physical layout of a circuit, the method comprising: 
receiving a representation of the physical layout of the circuit; (see, e.g., Lippmann, para. 57)
identifying a set of circuit patterns from the physical layout representation of the circuit; (see, e.g., Lippmann, para. 126)
encoding, by a processor, the set of circuit patterns as a set of encoded circuit patterns comprising one encoded circuit pattern for each circuit pattern in the set, wherein the encoding is performed using a machine learning based encoder;” (see, e.g., Lippmann, para. 90). 
Lippmann does not appear to disclose the further limitation “and clustering the set of encoded circuit patterns into a plurality of clusters.” However, Su discloses (at para. 61) clustering a set of encoded circuit patterns. Lippmann and Su are directed toward electrical circuit design and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the circuit design method of Lippman with the clustering operation of Su, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more efficiently examine and assess circuit designs. Accordingly, the instant claim is unpatentable over the combination of Lippmann and Su.
Regarding claim 2, the combination of Lippmann and Su render obvious “The method of claim 1, wherein the machine learning based encoder is a neural network based autoencoder trained to receive a circuit pattern as input and generate an output representation of the circuit pattern that matches the input circuit pattern, wherein an internal layer of the neural network based autoencoder generates the encoded circuit pattern.” (Lippmann (para. 54, 90) and Su (para. 46, 55) combine to render obvious a neural network based autoencoder that generates an outer representation of the circuit pattern wherein an internal layer of the neural network generates the encoded circuit pattern.)
Regarding claim 3, the combination of Lippmann and Su render obvious “The method of claim 2, wherein the neural network based autoencoder comprises: a convolution layer that receives the input circuit pattern to generate the encoded circuit pattern.” (Lippmann (para. 54, 90) and Su (para. 46, 55) combine to render obvious a convolution layer functioning as claimed).
Regarding claim 4, the combination of Lippmann and Su render obvious “The method of claim 3, wherein the neural network based autoencoder further comprises: a deconvolution layer that receives the encoded circuit pattern as input and generates an output representation of the circuit pattern.” (Lippmann (para. 54, 90) and Su (para. 46, 55) combine to render obvious a deconvolution layer functioning as claimed).
Regarding claim 5, the combination of Lippmann and Su render obvious “The method of claim 1, further comprising: performing distributed training of the machine learning based encoder using a subset of circuit patterns of the circuit design.” (Lippmann (para. 54, 90) and Su (para. 53) combine to render obvious distributed training as claimed).
Regarding claim 6, the combination of Lippmann and Su render obvious “The method of claim 5, wherein the distributed training comprises: 
determining a plurality of training datasets, each training dataset comprising a plurality of circuit patterns; (see, e.g., Su, para. 53, 66)
using a plurality of computer processors for training the machine learning based encoder in parallel, wherein each computer processor determines a set of parameters for the machine learning based encoder using one of the plurality of training datasets; (see, e.g., Lippmann, para. 73) and 
aggregating the set of parameters generated in parallel to obtain a combined set of parameters for the machine learning based encoder.” (see, e.g., Su, para. 53, 66).
Regarding claim 7, the combination of Lippmann and Su render obvious “The method of claim 1, further comprising: using the plurality of clusters of the circuit patterns for training a machine learning based model, the training comprising, selecting a subset of circuit patterns from each cluster for training the machine learning based model.” (Lippmann (para. 54, 90) and Su (para. 53, 61, 70) combine to render obvious machine learning model training as claimed).
Regarding claim 8, the combination of Lippmann and Su render obvious “The method of claim 1, further comprising: using the plurality of clusters of the circuit patterns for evaluation of a trained machine learning based model, the evaluation comprising, selecting a subset of circuit patterns from each cluster for evaluating the machine learning based model.” (Lippmann (para. 90) and Su (para. 53, 61, 70) combine to render obvious machine learning model evaluation as claimed).
Regarding claim 9, the combination of Lippmann and Su render obvious “The method of claim 1, wherein clustering the encoded circuit patterns is performed using a hierarchical clustering technique.” (see, e.g., Lippmann, para. 63).
Regarding claim 10, the combination of Lippmann and Su render obvious “The method of claim 9, wherein the hierarchical clustering technique is executed using a distributed system that divides each cluster into sub-clusters in parallel.” (Lippmann (para. 63, 90) and Su (para. 61-63) combine to render obvious hierarchical clustering as claimed).
Regarding claim 11, the combination of Lippmann and Su render obvious “The method of claim 10, further comprising: determining for each cluster, whether the cluster should be further subdivided into sub-clusters, the determining comprising:
for each cluster, determining a measure of similarity of encoded circuit patterns within the cluster; (see, e.g., Su, para. 61-63)
determining whether the measure of similarity of encoded circuit patterns satisfies a threshold condition corresponding to similarity between the encoded circuit patterns of the cluster; (see, e.g., Su, para. 61-63) and 
responsive to determining that the measure of similarity of encoded circuit patterns satisfies the threshold condition, further subdividing the cluster into sub-clusters.” (see, e.g., Su, para. 61-63).
Regarding claim 12, the combination of Lippmann and Su render obvious “The method of claim 11, wherein the measure of similarity of circuit patterns is determined for a pair of circuit patterns by comparing a corresponding portion of each circuit pattern from the pair of circuit patterns.” (Lippmann (para. 63, 90) and Su (para. 61-63) combine to render obvious the circuit pattern similarity determination as claimed).
Regarding claim 13, the combination of Lippmann and Su render obvious “The method of claim 11, wherein the measure of similarity of encoded circuit patterns assigns different weights to different portions of the encoded circuit patterns.” (see, e.g., Lippmann, para. 94, 126).
Regarding claim 14, the combination of Lippmann and Su render obvious “The method of claim 10, wherein the measure of similarity of circuit patterns is determined by comparing polygon density of circuit patterns.” (see, e.g., Lippmann, para. 94, 126).
Regarding claim 15, the combination of Lippmann and Su render obvious “The method of claim 10, wherein the measure of similarity of circuit patterns is determined using circuit patterns input to the encoder and dividing the cluster into sub-clusters is performed using encoded circuit patterns.” (Lippmann (para. 63, 90) and Su (para. 61-63) combine to render obvious the circuit pattern similarity determination as claimed).
Regarding claim 16, Lippman discloses “A non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to perform steps comprising: 
receiving a representation of the physical layout of the circuit; (see, e.g., Lippmann, para. 57)
identifying a set of circuit patterns from the physical layout representation of the circuit; (see, e.g., Lippmann, para. 126)
encoding, by a processor, the set of circuit patterns as a set of encoded circuit patterns comprising one encoded circuit pattern for each circuit pattern in the set, wherein the encoding is based on an execution of a machine learning based encoder; (see, e.g., Lippmann, para. 90).
Lippmann does not appear to disclose the further limitation “and clustering the set of encoded circuit patterns into a plurality of clusters.” However, Su discloses (at para. 61) clustering a set of encoded circuit patterns. Lippmann and Su are directed toward electrical circuit design and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the circuit design method of Lippman with the clustering operation of Su, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more efficiently examine and assess circuit designs. Accordingly, the instant claim is unpatentable over the combination of Lippmann and Su.
Regarding claim 17, the combination of Lippmann and Su render obvious “The non-transitory computer readable medium of claim 16, wherein the machine learning based encoder is a neural network based autoencoder trained to receive a circuit pattern as input and generate an output representation of the circuit pattern that matches the input circuit pattern, wherein an internal layer of the neural network based autoencoder generates the encoded circuit pattern.” (Lippmann (para. 54, 90) and Su (para. 46, 55) combine to render obvious a neural network based autoencoder that generates an outer representation of the circuit pattern wherein an internal layer of the neural network generates the encoded circuit pattern.)
Regarding claim 18, the combination of Lippmann and Su render obvious “The non-transitory computer readable medium of claim 16, the steps further comprising, performing distributed training by performing: 
determining a plurality of training datasets, each training dataset comprising a plurality of circuit patterns; (see, e.g., Su, para. 53, 66)
using a plurality of computer processors for training the machine learning based encoder in parallel, wherein each computer processor determines a set of parameters for the machine learning based encoder using one of the plurality of training datasets; (see, e.g., Lippmann, para. 73) and 
aggregating the set of parameters generated in parallel to obtain a combined set of parameters for the machine learning based encoder.” (see, e.g., Su, para. 53, 66)
Regarding claim 19, the combination of Lippmann and Su render obvious “The non-transitory computer readable medium of claim 16, the steps further comprising: determining for each cluster, whether the cluster should be further subdivided into sub-clusters, the determining comprising: 
for each cluster, determining a measure of similarity of circuit patterns within the cluster; (see, e.g., Su, para. 61-63)
determining whether the measure of similarity of encoded circuit patterns satisfies a threshold condition corresponding to similarity between the encoded circuit patterns of the cluster; (see, e.g., Su, para. 61-63) and 
responsive to determining that the measure of similarity of circuit patterns satisfies the threshold condition, further subdividing the cluster into sub-clusters.” (see, e.g., Su, para. 61-63)
Regarding claim 20, Lippman discloses “A system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to perform steps comprising: 
receiving a representation of the physical layout of the circuit; (see, e.g., Lippmann, para. 57)
identifying a set of circuit patterns from the physical layout representation of the circuit; (see, e.g., Lippmann, para. 126)
encoding the set of circuit patterns as a set of encoded circuit patterns comprising one encoded circuit pattern for each circuit pattern in the set, wherein the encoding is based on an execution of a machine learning based encoder; (see, e.g., Lippmann, para. 90).
Lippmann does not appear to disclose the further limitation “and clustering the set of encoded circuit patterns into a plurality of clusters.” However, Su discloses (at para. 61) clustering a set of encoded circuit patterns. Lippmann and Su are directed toward electrical circuit design and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine the circuit design method of Lippman with the clustering operation of Su, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to more efficiently examine and assess circuit designs. Accordingly, the instant claim is unpatentable over the combination of Lippmann and Su.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571) 270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191